Wells, J.
— The offence, charged in the indictment, of an injury to a dwellinghouse, is embraced in the thirteenth section of chapter 162, of the Revised Statutes.
It is contended, that the District Court has not jurisdiction of the offence, because the injury to the property is not alleged to exceed the sum of ten dollars. By chapter 166, in the second section, exclusive jurisdiction is given to the District Court of all offences, with the exception of those over which the Supreme Judicial Court has exclusive jurisdiction, and “ of those of which justices of the peace, police and municipal courts have by law original jurisdiction, exclusive or concurrent with the District Court.”
The inference to be drawn from the statute is, that when jurisdiction is conferred upon justices of the peace, or police or municipal courts in relation to offences, but not exclusive, the District Court has also a concurrent jurisdiction with them over the same cases. The fifteenth section of chapter 162, gives jurisdiction to a justice of the peace, but it is not declared to be exclusive, and must be considered as concurrent.
It is not therefore necessary to state in the indictment the amount of injury to the property to entitle the District Court to jurisdiction. And the indictment is good without such statement. It describes an offence within the statute, and the punishment must be such as the law prescribes.

The exceptions are overruled.